[Cite as State v. Woodland, 2014-Ohio-4477.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 101118



                                     STATE OF OHIO

                                                     PLAINTIFF-APPELLEE

                                               vs.

                       DAESHAYVONNE WOODLAND
                                                     DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-578335-B

        BEFORE: Stewart, J., McCormack, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                    October 9, 2014
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street, Second Floor
Cleveland, OH 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Fallon Radigan
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Daeshayvonne Woodland pleaded guilty to one count of

murder with a firearm specification. During sentencing, the court stated “I’ll waive fines

and costs.” The sentencing entry, however, stated “the court hereby enters judgment

against the defendant in an amount equal to the costs of this prosecution.” Woodland’s

sole assignment of error on appeal is that the court erred by issuing a sentencing entry

requiring her to pay court costs.

       {¶2} The state concedes that the sentencing entry requiring Woodland to pay court

costs was a clerical error. We agree. The sentencing transcript makes it clear that the

court intended to waive costs. We therefore sustain the assignment of error and remand

with instructions for the court to issue a nunc pro tunc entry to make the sentencing entry

reflect what occurred during sentencing.       See State v. Qualls, 131 Ohio St.3d 499,

2012-Ohio-1111, 967 N.E.2d 718, ¶ 13.

       {¶3} This cause is reversed and remanded to the trial court for further proceedings

consistent with this opinion.

       It is ordered that appellant recover of appellee her costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.               A   certified
copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.



________________________________________
MELODY J. STEWART, JUDGE

TIM McCORMACK, P.J., and
EILEEN T. GALLAGHER, J., CONCUR